Applicant's Response
In Applicant's Response dated 4/14/2020, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are maintained.
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application filed on 11/17/2016, has a priority date of 2/1/2016 from Provisionals 62/289,866, 62/289,856, 62/289,805.
Claim(s) 1-4, 6-9, 11-21, 23-26 are pending for examination. Claim(s) 1, 16, 19 is/are independent claim(s).

Examiners Interpretation of Claims 19-20: 
Claims 19-20 is/are interpreted as being statutory. For purposes of USC 101, the examiner has regarded the “computer readable storage device” as necessarily including hardware. That is to say the “computer readable storage device” is interpreted as being hardware only or having hardware parts and not merely being software only and not being transmission media. 
The specification separates “storage devices” and “computer storage media” (see published specification ¶ 0078, 81, 86) and the specification states that “Computer 
The specification also states that storage device are examples of computer storage media, and computer storage media does not include a carrier wave or other propagated or modulated data signal (published specification ¶ 0086).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 14, 16, 19 rejected under 35 U.S.C. 103 as being unpatentable over Scott; Matthew Robert et al. US Pub. No. US 2012/0297294 (Scott) in view of Karov Zangvil; Yael et al. US Pub. No. 2013/0006613 (Karov Zangvil) in view of DeLuca; Lisa Seacat et al. US Pub. No. 2018/0067912 (DeLuca). 

Claim 1: 
	Scott teaches: 
A computer-based method for causing a contextual menu in an electronic document to be displayed, comprising:
performing a first analysis of the electronic document comprising a review for a plurality of writing issues related to the electronic document's conformance to a specified target audience [¶ 0033] (style analysis) [¶ 0006, 30, 35, 88, 90] (comprehension level is a “target audience”);
causing, in an application associated with the electronic document, one or more
flagged writing issues identified by the analysis of the electronic document to be displayed [¶ 0033, 82-86] (paragraph analysis);
receiving a selection of a flagged writing issue [¶ 0049, 56, 59, 61, 72, 88] (selection); and
based on the selection of the flagged writing issue, causing, in the contextual menu, one or more alternative suggestions to replace text associated with the flagged writing issue to be displayed, …  the one or more alternative suggestions based, at least in part, on the fluency metric and the resemblance of the one or more alternative suggestions to the text associated with the flagged writing issue [¶ 0033-37] (paragraph analysis, suggestions provided) [¶ 0006, 30, 35, 88, 90] (comprehension level is a fluency metric), [¶ 0001, 08, 30, 49, 53, 58, 62, 64, 71, 78-79] (native English user or English-as-a-second-language (ESL) users, this suggestions are provided in the same language as the text) … , the text complexity analysis being based on a complexity spectrum representing how difficult the one or more alternative suggestions will be for the specified target audience to understand [¶ 0006, 35, 38, 49, 52, 60, 83, 88, 90] (sort and ranked list of suggestions, ranked and output).
		
Scott does not use the term “contextual menu”, however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 

Scott fails to teach, but Karov Zangvil teaches:
… wherein the fluency metric is determined from a text complexity analysis of the one or more alternative suggestions to the text associated with the flagged writing issue [¶ 0052, 84, 97, 109-110, 123, 236-248, 374, 419-434, 553, 609, 622, 637-639, 651, 690; Figs. 7-8] (multiple alternatives are evaluated based on contextual feature sequences (CFSs) and the confidence level is based on certain parameters)… 

	Scott teaches, but Karov Zangvil also teaches: 
the text complexity analysis being based on a complexity spectrum representing how difficult the one or more alternative suggestions will be for the specified target audience to understand [¶ 0052, 84, 97, 109-110, 123, 236-248, 374, 419-434, 553, 609, 622, 637-639, 651, 690; Figs. 7-8] (multiple alternatives are evaluated based on contextual feature sequences (CFSs) and the confidence level is based on certain parameters).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of writing assistance in Scott with the method of language correction analysis in Karov Zangvil. 
	The motivation for doing so would have been for providing improved functionalities for computer based language correction [Karov Zangvil: ¶ 0006]. 

Scott, Karov Zangvil fail to teach, but DeLuca teaches:
… alongside a fluency metric and a resemblance score of each of the one or more alternative suggestions, the resemblance score indicating a resemblance of the one or more alternative suggestions to the text associated with the flagged writing issue [Figs. 6C, 6D, ¶ 0079-81] (Option A and B are “alternative suggestions”, presenting the texts) [¶ 0003, 19, 68, 71] (preserve tone and writing style, similarity, same is a “resemblance score”) [Figs. 6D, ¶ 0068-72, 79-81] (language style and emotion in text affect how a person reads, this makes the language style and emotion a “fluency metric”), … 
DeLuca displays both a “fluency metric” and a “resemblance score”. In DeLuca Language Style (Fig. 6D, elements 424, 424A, 424B) is a “fluency metric” with analytical, confident, and tentative being the “text complexity” for the audience. In DeLuca analytical, confident, and tentative with the bar graph and score for each (0.00, 0.50, etc.) are a “complexity spectrum”. 
Also in DeLuca Emotion and Social Tendencies (Fig. 6D, elements 422, 422A, 422B, 426, 426A, 426B) are a resemblance score to the original text with a bar graph, numerical score, (0.21, 0.14, 0.22, etc.), as well as a statement of ‘Likely’ or ‘Unlikely’. 

In another interpretation DeLuca is used to show that the numbers for analysis can be displayed next to the alternatives (see Fig. 6D) and the scores display would be the numbers from the analysis in Scott and Karov Zangvil.  


	The motivation for doing so would have been for editing text while maintaining a tone of the user’s writing [DeLuca: ¶ 0003]. 

Claim 2: 
	Scott teaches: 
The method of claim 1, further comprising:
performing a second analysis and a contextual language model analysis of the
electronic document comprising a review for a plurality of spelling and grammar issues [¶ 0007, 20, 3655, 63, 64, 66, 69, 70] (spelling) [¶ 0057, 82] (grammar);
causing, via a graphical user interface, at least one flagged spelling issue and at least one flagged grammar issue to be displayed [¶ 0033-37] (paragraph analysis, suggestions provided);
receiving a selection of an issue selected from one of: the at least one flagged spelling issue and the at least one flagged grammar issue [¶ 0033-37] (paragraph analysis, suggestions provided); and
based on the selection of the at least one flagged spelling issue and the at least one flagged grammar issue, causing in the contextual menu, one or more alternative suggestions to replace the selected spelling or grammar issue to be displayed [¶ 0057, 82] (replace).

Claim 12: 
	Scott teaches: 
	The method of claim 2, further comprising, causing, in the application associated with the electronic document at least one of: at least one selectable action associated the one or more alternative suggestions for the one or more flagged writing issues to be displayed, at least one selectable action associated with the one or more alternative suggestions for the at least one flagged spelling issue to be displayed, and at least one selectable action associated with the one or more alternative suggestions for the at least one flagged grammar issue to be displayed [¶ 0033-37] (paragraph analysis, suggestions provided).

Claim 14: 
	Scott teaches: 
The method of claim 1, wherein the first analysis comprises at least one of: a rule- based analysis, a language modeling-based analysis, and a machine learning-based analysis [¶ 0008, 29, 38, 47-52, 60, …] (language modeling).

Claims 16, 19: 
Claims 16, 19 are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 

s 3, 4, 13, 17, 20, 21 rejected under 35 U.S.C. 103 as being unpatentable over Scott; Matthew Robert et al. US Pub. No. US 2012/0297294 (Scott) in view of Karov Zangvil; Yael et al. US Pub. No. 2013/0006613 (Karov Zangvil) in view of DeLuca; Lisa Seacat et al. US Pub. No. 2018/0067912 (DeLuca) in view of Beeman; Anthony et al. US Pub. No. 2009/0319927 (Beeman).
Claim 3:
	Scott teaches all the elements shown above. Scott also teaches the use of audio devices [¶ 0102]
	Scott, Karov Zangvil, DeLuca fail to teach, but Beeman teaches: 
The method of claim 1, further comprising:
performing a third analysis of the electronic document comprising a review for a plurality of accessibility issues [¶ 0014, 32, 33] (accessibility checker);
causing, via a graphical user interface, at least one flagged accessibility issue to be displayed [¶ 0033, 36] (warning);
receiving a selection of a flagged accessibility issue; and
based on the selection of the flagged accessibility issue, causing, in the contextual menu, a suggestion for making the flagged accessibility issue more accessible by users of a group to be displayed, the group selected from at least one of visually impaired users and audibly impaired users [¶ 0014, 18-19, 35] (screen reader).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of writing assistance in Scott with the method of language correction analysis in Karov Zangvil with the 
	The motivation for doing so would have been for providing a rich user interface for the user [Beeman: ¶ 0006]. 

Claim 4: 
	Beeman teaches: 
The method of claim 3, wherein the suggestion for making the flagged accessibility
issue more accessible by users relates to at least one of: causing a larger font size for text to be displayed, causing a different color for text to be displayed, causing an increased contrast between displayed text and a background to be displayed, causing explanatory text associated with an image to be displayed [¶ 0032] (why and how to fix the error is "explanatory text").

Claim 13: 
	Beeman teaches: 
The method of claim 2, further comprising:
receiving a selection of an audio option associated with at least one of: 
the one or more flagged writing issues, the at least one flagged spelling issue, and the at least one flagged grammar issue [¶ 0014, 18-19, 35] (screen reader); and
based on the selection of the audio option, providing feedback selected from at least one of: audibly reading one or more words associated with at least one of: the one or more flagged writing issues, the at least one flagged spelling issue, and the at least one grammar issue aloud; audibly reading a definition of one or more words associated with at least one of: the flagged writing issue, the at least one flagged spelling issue, and the at least one grammar issue, aloud [¶ 0014, 18-19, 35] (screen reader); 
audibly reading a synonym of one or more words associated with at least one of: the flagged writing issue, the at least one flagged spelling issue, and the at least one grammar issue, aloud [¶ 0014, 18-19, 35] (screen reader); 
audibly reading a usage sample of one or more words associated with at least one of: the flagged writing issue, the at least one flagged spelling issue, and the at least one grammar issue, aloud [¶ 0014, 18-19, 35] (screen reader); 
audibly reading a translation in a foreign language of one or more words associated with at least one of: the flagged writing issue the at least one flagged spelling issue, and the at least one grammar issue, aloud [¶ 0014, 18-19, 35] (screen reader); and 
audibly reading a translation in a foreign language of one or more words associated with at least one of: the flagged writing issue, the at least one flagged spelling issue, and the at least one grammar issue, aloud [¶ 0014, 18-19, 35] (screen reader).
Incorporating the screen in Beeman into the systems of Scott and Karov Zangvil would provide all of the claims limitations. 

Claims 17, 20, 21: 
. 

Claims 6, 15, 18 rejected under 35 U.S.C. 103 as being unpatentable over Scott; Matthew Robert et al. US Pub. No. US 2012/0297294 (Scott) in view of Karov Zangvil; Yael et al. US Pub. No. 2013/0006613 (Karov Zangvil) in view of DeLuca; Lisa Seacat et al. US Pub. No. 2018/0067912 (DeLuca) in view of Vanderwold; Linda B. et al. US Pub. No. 2008/0195379 (Vanderwold).
Claim 6: 
	Scott, Karov Zangvil, DeLuca teaches all the elements as shown above: 
Karov Zangvil also discloses the use of complexity scores when modifying content [¶ 0052, 84, 97, 109-110, 123, 236-248, 374, 419-434, 553, 609, 622, 637-639, 651, 690;  Figs. 7-8] (multiple alternatives are evaluated based on contextual feature sequences (CFSs) and the confidence level is based on certain parameters)

Scott teaches:
… and wherein the review for complex word usage includes a review for usage of compound words or words with prefixes, words with suffixes, or words with contractions [¶ 0007, 36, 64, 88] (prefix matching, word prefix).

Scott, Karov Zangvil, DeLuca fail to teach, but Vanderwold teaches: 
The method of claim 1, wherein performing the first analysis of the electronic document further comprises a review for run-on sentences, complex sentences, and complex word usage [¶ 0046, 70] (complex) wherein the review for complex sentences includes a review for sentences with multiple parts or clauses [0032-33] (multiple subjects, multiple verbs, compound sentence; any sentence with multiple words or a single word with punctuation has “multiple parts”), … suffix [¶ 0050] (suffix)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of writing assistance in Scott with the method of language correction analysis in Karov Zangvil with the method of text analysis in DeLuca with the method of complexity analysis in Vanderwold. 
	The motivation for doing so would have been to provide better feedback and analysis for the user. 

Claim 15: 
DeLuca is used to show that the numbers for analysis can be displayed next to the alternatives (see Fig. 6D). The numbers from the analysis in Scott, Karov Zangvil, Vanderwold would be incorporated into the display of DeLuca. 
Scott teaches: [¶ 0056, 74-76, 83] (frequency). 
DeLuca teaches: [¶ 0071] (matching tone, analyze for similar writing styles) [¶ 0004-06, 81] (analyzed for conformity with writing tone) [¶ 0019, 68-71, 80] (preserve tone and writing style) [¶ 0070] (frequency with which a user uses certain types of words) [¶ 0080, Fig. 6D] (display analysis results next to alternatives). 
Karov Zangvil discloses: 
The method of claim 13, wherein the fluency metric is a value-based score determined from a text complexity analysis of a plurality of linguistic features selected from the group comprising:
[¶ 0052, 84, 97, 109-110, 123, 236-248, 374, 419-434, 553, 609, 622, 637-639, 651, 690;  Figs. 7-8] (use of complexity scores when modifying content; multiple alternatives are evaluated based on contextual feature sequences (CFSs) and the confidence level is based on certain parameters)
a percentage of rare words in analyzed text, the presence of keywords indicative of multiple clauses in analyzed text, presence of punctuation in analyzed text, presence of conjunctions in analyzed text… [¶ 0012, 35, 40, 48, 50, 52, …, 180-194, 251, 584] (frequency, frequency without that word could be “rare” or “keywords”, zero frequency, low or high frequency) [¶ 0056-57, 131-132, 621] (article, a preposition and a conjunction) [¶ 632, 656, 664] (superfluous punctuation, period) [¶ 0052] (multiple alternatives)
Vanderwold teaches: 
… sentence length of analyzed text, … , presence of relative pronouns in analyzed text, and presence of negations in analyzed text [¶ 0054, 55, 70] (pronoun) [¶ 0043, 61, 70, 81] (length) [¶ 0074] (conjunction).

Claim 18: 
Claim 18 is a combination of either claim 6, 7 or 9, in the alternative. That is claim 18 recites “a review of the electronic document for a plurality of issues related to at least one of: run-on sentences, complex sentences, complex word usage, formal language, and inclusive language,” 
Where claim 6 further defines “complex sentences”, claim 7 further defines “formal language”, and claim 9 further defines “inclusive language”. 
In the spirit of compact prosecution, because claim 18 refers to these element in the alternative either claim 6, 7, or 9 is substantially similar and used to reject the claim. 
Claim 18 is/are substantially similar to Claim 6 and is/are rejected using the same art and the same rationale as Claim 6. 

Claims 7-9, 11, 18 rejected under 35 U.S.C. 103 as being unpatentable over Scott; Matthew Robert et al. US Pub. No. US 2012/0297294 (Scott) in view of Karov Zangvil; Yael et al. US Pub. No. 2013/0006613 (Karov Zangvil) in view of DeLuca; Lisa Seacat et al. US Pub. No. 2018/0067912 (DeLuca) in view of Gross; John N. et al. US Pub. No. 2009/0006950 (Gross).
Claim 7: 
	Scott, Karov Zangvil, DeLuca teaches all the elements as shown above: 
	Scott, Karov Zangvil, DeLuca fail to teach, but Gross teaches: 
The method of claim 1, wherein performing the first analysis of the electronic document further comprises a review of the electronic document for a plurality of issues related to formal language [¶ 0008, 0017, 22, 33-36, 48] (word check for target audience),  
wherein the review of the electronic document for the plurality of issues related to formal language includes a review for language including contractions, relative clauses without relative pronouns, ellipsis, longer words, or words with origins in Latin or Greek

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of writing assistance in Scott with the method of language correction analysis in Karov Zangvil with the method of text analysis in DeLuca with the method of substance checking in Gross. 
	The motivation for doing so would have been to notify user of potentially offensive words [Gross: ¶ 0008]. 

Claim 8: 
	Gross teaches: 
The method of claim 7, wherein the review of the electronic document for the plurality of issues related to formal language includes a review for language that does not conform to a target audience [¶ 0008, 0017, 22, 33-36, 48] (word check for target audience).

Claim 9: 
	Gross teaches: 
The method of claim 1, wherein performing the first analysis of the electronic document further comprises a review of the electronic document for a plurality of issues related to inclusive language [¶ 0008, 0017, 22, 33-36, 48] (word check for target , wherein the review of the electronic document for the plurality of issues related to inclusive language includes a review for language that excludes a group of individuals selected from at least one of: age, race, sex, physical ability, mental ability, political affiliation and religion [¶ 0048] (word check for target audience, female).

Claim 11: 
	Gross teaches: 
The method of claim 1, wherein performing the first analysis of the electronic document further comprises a review of the electronic document for a plurality of issues related to vocabulary choice based on the specified target audience [¶ 0008, 0017, 22, 33-36, 48] (word check for target audience).

Claim 18: 
Claim 18 is a combination of either claim 6, 7 or 9, in the alternative. That is claim 18 recites “a review of the electronic document for a plurality of issues related to at least one of: run-on sentences, complex sentences, complex word usage, formal language, and inclusive language,” 
Where claim 6 further defines “complex sentences”, claim 7 further defines “formal language”, and claim 9 further defines “inclusive language”. 
In the spirit of compact prosecution, because claim 18 refers to these element in the alternative either claim 6, 7, or 9 is substantially similar and used to reject the claim. 
Claim 18 is/are contains elements similar to Claim 7 or 9 and is/are rejected using the same art and the same rationale as Claim 7 or 9. 

Claims 23-24 rejected under 35 U.S.C. 103 as being unpatentable over Scott; Matthew Robert et al. US Pub. No. US 2012/0297294 (Scott) in view of Karov Zangvil; Yael et al. US Pub. No. 2013/0006613 (Karov Zangvil) in view of DeLuca; Lisa Seacat et al. US Pub. No. 2018/0067912 (DeLuca) in view Hoover; Bradley et al. US Pub. No. 2011/0313757 (Hoover).
Claim 23: 
	Scott, Karov Zangvil, DeLuca teaches all the elements as shown above: 
DeLuca is used to show that the numbers for analysis can be displayed next to the alternatives (see Fig. 6D). Deluca also shows a number with a bar graph (see Fig. 6D). 
The numbers from the analysis in Scott, Karov Zangvil, Hoover would be incorporated into the display of DeLuca. 

DeLuca teaches: a numeric scale, … , a graph [¶ 0080, Fig. 6D] (a number, .21, is a “numeric scale” and a bar chart is a “graph”).
Scott, Karov Zangvil, DeLuca fail to teach, but Hoover teaches: 
The method of claim 22, wherein the fluency metric is displayed on a numeric scale, a color scale, a graph, a pie chart, or a category-based scale [¶ 0127] (quality score for the text, scale of 0-100 a “numeric scale”) [¶ 0014-15, 116, 127-133] (output a quality score based on the grammatical correctness and elegance of the content is a “fluency metric”; quality metric, confidence score as to how certain the grammar .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of writing assistance in Scott with the method of language correction analysis in Karov Zangvil with the method of text analysis in DeLuca with the method of advanced grammar checking in Hoover. 
	The motivation for doing so would have been to improved quality of grammar checking [Hoover: ¶ 0005-06]. 

Claim 24: 
DeLuca teaches: … a scaled numerical value presented alongside the one or more alternative suggestions [¶ 0080, Fig. 6D] (a number, .21, is a “scaled numeric value”).
 Hoover also teaches: 
The method of claim 1, wherein the fluency metric comprises a scaled numerical value presented alongside the one or more alternative suggestions [¶ 0127] (quality score for the text, scale of 0-100 a “scaled numerical value”) [¶ 0014-15, 116, 127-133] (output a quality score based on the grammatical correctness and elegance of the content is a “fluency metric”; quality metric, confidence score as to how certain the grammar checking facility is that the potential error is indeed an error) [¶ 0061] (substituting some part of a language pattern to make the notation more compact and readable).

Claim(s) 25 rejected under 35 U.S.C. 103 as being unpatentable over Scott; Matthew Robert et al. US Pub. No. US 2012/0297294 (Scott) in view of Karov Zangvil; Yael et al. US Pub. No. 2013/0006613 (Karov Zangvil) in view of DeLuca; Lisa Seacat et al. US Pub. No. 2018/0067912 (DeLuca) in view Tang; Yuanhua Tom et al. US Pub. No. US 2008/0077570 (Tang).
Claim 25: 
	Scott, Karov Zangvil, DeLuca teaches all the elements as shown above: 
DeLuca shows that the numbers for analysis can be displayed next to the alternatives (see Fig. 6D). Deluca also shows a number with a bar graph (see Fig. 6D). 
The numbers from the analysis in Scott, Karov Zangvil, and Tang would be incorporated into the display of DeLuca. 
	
Scott, Karov Zangvil, DeLuca fail to teach, but Tang teaches: 
The method of claim 1, wherein the resemblance score comprises a percentage value [¶ 0038, Fig. 8, 15B, 16B, 17B] (percent similarity score displayed, similarity score between two sentences, word frequency, phrase frequency, the ordering of the words and phrases, insertion and deletion penalties, and utilizing substitution matrix).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of writing assistance in Scott with the method of language correction analysis in Karov Zangvil with the method of text analysis in DeLuca with the method of text query in Tang. 
. 

Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Anders; Kelley L. et al. US 20160103808 disclose: [¶ 0030, 41, 52-53] (calculation of a confidence value which is a percent confidence that the solution is correct); [¶ 0030, 41, 52, 53] (overall confidence value as a percentage that a provided solution, meaning both the word choice and the collapsed or expanded option, is correct).
Cogley; James et al. US Pub. No. 2016/0162473 (Cogley) teaches: [¶ 0077-78] (evaluating each suggested alternative, complexity score); [¶ 0001-05] (language based, without a mention of a different language, would be “language native”); [¶ 0017, 26, 76-78, 87, 108] (presenting suggestions based on complexity score); [¶ 0031] (predicting and presenting complexity score); [¶ 0017, 26-33, 76-78, 87, 108] 
Gross; John N. et al. US 20090006950 discloses word check for target audience, audible [¶ 0008, 0017, 22, 33-36, 48]
	Zangvil; Yael Karov et al. US 20100286979 discloses evaluating each of the multiple alternatives [¶ 0025, …]. 
	Haigh, Karen Z. et al. US 20030004716 teaches: determining a measure of similarity between natural language sentences [abstract].
	Parry, Glyn et al. US 20040249630 teaches: [¶ 0050] the score for each alternative sentence can be displayed.  
	Basson; Sara H. et al. US 20090055761 teaches: [¶ 0032, 55] Tool T1 displays alternative words with confidence scores. 
Holt; Douglas et al. US 5960447 teaches: [FIG. 4] the user may select a word 71, and the system displays the alternative words 72 together with their confidence values.
	
Evidence of the level skill of an ordinary person in the art for Claim 25: 
	 Dispensa; Marcello et al. US 20170329872 teaches: [Fig. 6, 7] (confidence score next to result).

Response to Arguments
Applicant's arguments filed 4/14/2020 have been fully considered but they are not persuasive.

Claim 1: 
The applicant argues that in DeLuca (response pages 11-12): 
Fig. 6D illustrates a more detailed user interface in which each of the original text and the options, including Options A and B, are each presented alongside a set of scores. Although the Options are described as intended to be similar to the original message, there is no displayed metric that shows a degree of similarity to the original message. Rather, the set of scores includes emotion scores, language style scores, and social tendencies scores independently, for each suggested message. That is, each of these scores is a score of the suggestion itself, and is not a comparative score showing resemblance to the original message; it is up to a user to independently determine similarity of a given characteristic by performing a comparison of the text or separate emotion/style/social tendencies scores. Still further, DeLuca presents scores that may have different stylistic characteristics, but does not describe their fluency, i.e., a score based on text complexity based on "how difficult the one or more alternative suggestions will be for the specified target audience to understand."
DeLuca fails to teach the amended portion of the independent claims. 
The examiner respectfully disagrees. 

DeLuca teaches the claims in at least one of the two following scenarios. 
First, DeLuca is used to show that the numbers for analysis can be displayed next to the alternatives (see Fig. 6D). Deluca also shows a number with a bar graph (see Fig. 6D). 
Because the claims are rejection based on the combination of references, the numbers from the analysis in Scott and Karov Zangvil would be incorporated into the display of DeLuca. 
Second, or in the alternative, DeLuca displays both a “fluency metric” and a “resemblance score”. In DeLuca Language Style (Fig. 6D, elements 424, 424A, 424B) is a “fluency metric” with analytical, confident, and tentative being the “text complexity” for 
Also in DeLuca Emotion and Social Tendencies (Fig. 6D, elements 422, 422A, 422B, 426, 426A, 426B) are a resemblance score to the original text with a bar graph, numerical score, (0.21, 0.14, 0.22, etc.), as well as a statement of ‘Likely’ or ‘Unlikely’. 
It is true that the user has to compare the resemblance to the original text, but the claim does not preclude this possibility, the claim only requires there to be the resemblance score. 

Claim 15: 
The applicant argues that “the emotional state information displayed alongside alternative text suggestions in DeLuca cannot correspond to this type of fluency information which is explicitly recited in claim 15” (response pages 12). 
The examiner respectfully disagrees. 
The examiner argued that claim 15 was taught by Vanderwold (as show in the previous rejection and in the rejection above), however the applicant does not argue Vanderwold does not teach the limitation. 
Claim 15 is rejected with a combination of references and it is the combination of those references that teaches the limitation. 
DeLuca is used to show that the numbers for analysis can be displayed next to the alternatives (see Fig. 6D). The numbers from the analysis in Scott, Karov Zangvil, Vanderwold would be incorporated into the display of DeLuca. 


Scott teaches: [¶ 0056, 74-76, 83] (frequency). 
Karov Zangvil also discloses: [¶ 0052, 84, 97, 109-110, 123, 236-248, 374, 419-434, 553, 609, 622, 637-639, 651, 690;  Figs. 7-8] (use of complexity scores when modifying content; multiple alternatives are evaluated based on contextual feature sequences (CFSs) and the confidence level is based on certain parameters)
 [¶ 0012, 35, 40, 48, 50, 52, …, 180-194, 251, 584] (frequency, frequency without that word could be “rare” or “keywords”, zero frequency, low or high frequency) [¶ 0056-57, 131-132, 621] (article, a preposition and a conjunction) [¶ 632, 656, 664] (superfluous punctuation, period) [¶ 0052] (multiple alternatives)
Vanderwold teaches: [¶ 0054, 55, 70] (pronoun) [¶ 0043, 61, 70, 81] (length) [¶ 0074] (conjunction).

Claim 23: 
The applicant argues that “the references of record do not display a fluency metric alongside alternative text suggestions” (response pages 12-13). 
The examiner respectfully disagrees. 

Claim 23 is rejected with a combination of references and it is the combination of those references that teaches the limitation. 
DeLuca is used to show that the numbers for analysis can be displayed next to the alternatives (see Fig. 6D). The numbers from the analysis in Scott, Karov Zangvil, Hoover would be incorporated into the display of DeLuca. 
DeLuca teaches: a numeric scale, … , a graph [¶ 0080, Fig. 6D] (a number, .21, is a “numeric scale” and a bar chart is a “graph”)
Hoover teaches [¶ 0127] (quality score for the text, scale of 0-100 a “numeric scale”) [¶ 0014-15, 116, 127-133] (output a quality score based on the grammatical correctness and elegance of the content is a “fluency metric”. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144